Section 6643, Code 1930, in so far as material to the point now to be decided, reads as follows: "On petition of the majority of the qualified electors residing in a consolidated school district, the board of supervisors may issue bonds for such consolidated school district in the manner provided for by law, to erect, repair, and equip school buildings, teachers' homes, school barns, transportation vehicles, and for purchasing lands for schools; . . ."
A petition signed by the majority of the qualified electors *Page 669 
residing in Ellison Ridge Consolidated School District was presented to the board of supervisors, reciting "that it is necessary to issue the bonds of the said district in an amount not to exceed $15,000.00 to erect, repair and equip school buildings, teachers' homes, etc., that the proposed bond issue" — and here follow further recitals not material to the present question.
Over the objections of other qualified electors of the district, the board ordered the bonds issued and the objectors appealed to the circuit court, and to this Court from an adverse judgment there.
The order of the board to issue the bonds is, in our opinion, invalid for other reasons than the one to be now dealt with, but the reason last mentioned lies at the threshold, making it unnecessary to pursue the others.
The quoted statute expressly states the purposes for which the bonds may be issued thereunder, and it contains no such language as to permit the indefinite construction that it would be available for purposes of like kind and character. It will be observed, however, that the petition contained the following language "to erect, repair, and equip school buildings, teachers' homes, etc." The three letters last quoted constitute an abbreviation of et cetera, and according to the great weight of authoritative opinion, as cited by both sides, this term, when following things particularly named, means "and other things of like kind or purpose as compared with those immediately theretofore mentioned."
The petition requested, therefore, that the bonds be issued to erect, repair and equip school buildings, teachers' homes, and for other purposes of like kind and character, — from which it follows that the petition was broader than the statute, prayed for things which the statute did not embrace, and therefore falls within the principles announced in Board of Supervisors v. Clark,163 Miss. 120, 140 So. 733.
The school district, while admitting that the abbreviation *Page 670 
for et cetera should usually be construed as has been above set out, contends that, according to circumstances, the abbreviation may be entirely disregarded as surplusage, meaning nothing, or else that it should be taken as merely a condensed method of including the other purposes embraced in the statute but not recited in the petition, which in this case could be to include in the petition school barns, transportation vehicles, and for purchasing lands for schools; and it is the latter contention for which the district the more earnestly argues.
But the contentions made by the district comprise a concession that the term et cetera is subject to three different constructions or interpretations, and while it argues for one of these constructions as being the best, we are still left with the obvious difficulty that there is no way to tell how each signer of the petition understood it, or whether a majority of the qualified electors of the district understood it alike. For all we know or the board knew the majority of the qualified electors may have understood the petition according to the usual construction of the abbreviated term included therein and that it prayed not only for the erection, repair, and equipping of school buildings and teachers' homes but for all other things of like character and purpose, and that there would have been no majority on the petition except for that understanding. We may not arbitrarily assume that they understood it otherwise, or in any one of the three ways as against the others.
Thus it is that the salutary principle declared in the Clark case, supra, comes into decisive operation, namely, that in all bond issues of this nature the purposes for same shall be free from ambiguity; that the proceeding for their issuance must clearly show such purposes upon their face, and show it with such certainty as will distinctly disclose that their issuance will be definitely within the statutory authority.
Reversed and petition dismissed. *Page 671